Kruse, J.n:
The plaintiff’s intestate was hit by an iron ball carelessly permitted to be dropped by one Clow, falling upon her head and injuring her. The ball was used in connection with a machine or appliance known as a feed, which Clow was setting up. She was an employee of the Crown Mills, working on the floor below the one where the feed was being set up. The ball fell through an opening in the floor. She brought the action in her lifetime to recover damages against the defendant, claiming that Clow was acting within the scope of defendant’s employment, and that the defendant is chargeable with Clow’s negligence. She died, and her administrator, the present plaintiff, was substituted. The plaintiff had a verdict and the defendant appeals. ■
I think, the relation of master and servant did not exist between the defendant and Clow as regards the work in connection with which it is claimed Clow was careless. The defendant had nothing to do with furnishing or setting up the feed. Tinder the contract between the defendant and the Crown Mills the defendant agreed to furnish a carding machine and to send a man to set it up, the defendant to pay hie wages and the Crown Mills his expenses. While the defendant attempted to show that it was customary for *398Clow, when setting up defendant’s carding machines, also to set up feeds furnished by others, that claim was finally abandoned' by the plaintiff, and the trial court charged the jury, at the request of the defendant and with the consent of plaintiff’s counsel, that there was no proof of any such custom, and .the fact is undisputed that Clow had specific instructions from the defendant not to set up feeds except when sold by the defendant. While it was the right and perhaps the duty of the defendant to test the carding machine after it was set up, Clow, who was called as a witness by. the plaintiff,finally admitted that the carding machine could'be tested without the feed, and that fact is fairly established by the evidence, although it may have been more practicable to use the feed in making the test. ■ . . .
But even if necessary to set up the feed to test the carding machine, I fail to see how the defendant can be made liable for the careless act in question any more than it could if Clow had assisted in doing work in installing the engine or any other part of the machinery necessary to furnish the power or operate the carding machine, but not connected with the setting up of the machine.
The ■ arrangement under which Clow set up the feed was. practically an exchange of work. The carder foreman of the Crown Hills asked Clow to put on the feed; Clow replied that he' would do so if he would give him a second man to do top work, so that he would lose nó time in putting it on, and the feed was set up after the men had helped him do his work in setting tip the carding machine. As Clow'testified : “And they furnished men to help me in return for putting this feed on for them . * * ' Or,' as he finally left it upon redirect examination : “And in view of the 'fact that the men helped me by shortening my work, I put it on for them. That is it. That is the way I came to put it on.”
Assuming that Clow had authority to make such' an arrangement, it is not clear even then that the defendant would be liable for the careléss act'of Clow committed while setting up the feed. (Higgins v. Western Union Telegraph Co., 156 N. Y. 75; Hallett v. N. Y. C. & H. R. R. R. Co., 167 id. 543; Samueliam v. American Tool & Machine Co., 168 Hass. 12.) ' But' as has been seen, the work of setting up the feed was done by Clow at. the request of the Crown Mills, and without the knowledge or consent of the *399defendant and against its positive instructions. In doing that work he was under the control and direction of the Crown Mills, not the defendant. The Crown Mills could tell him what to do and how to do it, although undoubtedly his superior knowledge and skill was relied upon. The' mere fact that he was in the general employ and pay of the defendant does not make the defendant liable for his carelessness. It must be shown that the relation of master and servant existed between the defendant and Clow at the time and in respect of the work in connection with which the negligent act of Clow was committed in order to charge the defendant with the harm done to the injured person as the result of such carelessness. In Wyllie v. Palmer (187 N. Y. 248) the following statement from Shearman and Redtield on ¡Negligence (§ 73) is quoted with approval: “ Servants who are employed and paid, by one person may, nevertheless, be ad hoc the servants of another in a particular transaction, and that, too, even where their general employer is interested in the work. * * * They may, without consulting their master, but in good faith, assist a person independently employed to do something which will benefit their master, but with which neither he nor they have any right to interfere, and in which they act entirely under the control of such other person. In none of these cases is the nominal master responsible to strangers for their acts or omissions.”
I am unable to see how any liability is established against the defendant. The judgment and order should he reversed and a new trial ordered, with costs to the appellant to abide the event.
All concurred, except Spring, J., who dissented in an opinion.